Citation Nr: 0322781	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claims for increased 
evaluations for hypertension and hemorrhoids were denied.  

In the Board remand of July 2001, it was explained to the 
veteran and his representative that the issue of entitlement 
to a total rating based on individual unemployability was not 
an issue before the Board.  However, inasmuch as the Form 646 
dated in March 2001, and the Appellant's brief of June 2001 
discuss the issue, it appears that this issue has been raised 
by the veteran's representative.  It is referred to the RO 
for actions deemed appropriate.


REMAND

Development of the veteran's claim was undertaken by the 
Board in May 2003, pursuant to authority provided in 
38 C.F.R. § 19.9(a)(2) (2002) without remanding the case to 
the RO.  As a result, additional medical evidence was 
obtained.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the AOJ.  

The Board also notes that the veteran indicated that there 
are additional records at the VA Medical Centers (VAMC) in 
Syracuse and Binghamton that support his claims.  On remand, 
the RO should obtain any additional records pertinent to the 
claim. 

Accordingly, this case is REMANDED to the RO for the 
following action:   

1.  The RO should obtain all treatment 
records for the veteran's hypertension 
and hemorrhoids at the VAMCs in Syracuse 
and Binghamton since April 2002.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
claims taking into consideration the 
evidence obtained since the October 2002 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




